DETAILED ACTION
In the amendment filed on June 10, 2021, claims 1 – 10 are pending. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objections to the disclosure are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 102
Claim(s) 1 and 5 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehigashi et al. US 2012/0264310 A1 (hereafter “Uehigashi”).
Regarding claim 1 and 5; Uehigashi is directed to a method of forming a nickel film by either a chemical vapor deposition (CVD) method or an atomic layer deposition (ALD) method (Abstract; [0032]). Uehigashi discloses the process steps of: supplying a nickel alkylaminidinate [alkyl liganded nickel] into a reaction chamber alongside a silicon substrate ([0032] – [0036]; Chemical Formula 1 (reproduced below with markups)); and supplying in sequence a combination of H2 gas and NH3 gas [electrophilic gas and nucleophilic gas respectively, meeting claim 5] ([0032], [0036] – [0039]). Uehigashi as a whole does not recite the use of any gas with oxygen atoms and the embodiments 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Methyl [alkyl] group )][AltContent: textbox (Methyl, ethyl, isopropyl groups)]


Claim Rejections - 35 USC § 103
Claims 1 – 2, 4 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda US 2006/0211228 A1 (hereafter “Matsuda”) in view of Uehigashi.
Regarding claims 1, 2, 4, 5, 8; Matsuda is directed to methods of forming a ruthenium metal layer through an ALD method (Abstract). Matsuda discloses that a precursor used for forming the metal layer may be a ruthenium [noble metal] organometallic complex that contains cyclopentadienyl ligands such as ethylcyclopentadienyl [meeting claim 2] ([0021] – [0022]). Matsuda discloses the steps of depositing the precursor onto a substrate in a process [reaction] chamber, then exposing the precursor to a gas of H2, a gas of N2 or a combined gas of H2 [electrophilic gas] and NH3 [nucleophilic gas] at a temperature between 200 to 300°C to deposit a 
While Matsuda does teach that the process gas may be a combination of H2 [electrophilic] and NH3 [nucleophilic], Matsuda does not teach a specific process of supplying a mixture gas containing both the nucleophilic and electrophilic gas.
However, Uehigashi discloses supplying the nickel alkylamidinate onto a substrate at various temperatures between 200 – 350°C followed by the specific mixed gas of H2 and NH3 ([0041], [0044]).Uehigashi further discloses that that a combination of H2 gas and NH3 gas in the context of producing a Ni film allows for better control of the growth rate for a Ni film, lower temperatures for growing a Ni film, reduced carbon impurities, and surface morphology.  ([0022], [0038], Fig. 5 showing relationship of optimization for film thickness or resistivity).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have recognized or modified the method of Matsuda to deliberately and specifically supply a mixture gas containing both the nucleophilic and electrophilic gas because Uehigashi teaches that each gas individually improves aspects of the resultant metal film, and one of ordinary skill in the art would combine the gases in specific ratios in order to optimize across all the considerations for film quality as known in the art. 
Regarding claims 6, 7, 9, 10; Matsuda in view of Uehigashi teaches the claimed invention above but fails to teach that the substrate is set at a temperature which is 3°C or lower than a thermal decomposition temperature of the organometallic complex. It is In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the [prior art] product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Uehigashi as applied to claims 1 – 2 and 4 – 10 above, and further in view of Winter et al. US 2014/0234550 A1 (hereafter “Winter”).
Regarding claim 3, Matsuda in view of Uehigashi does not expressly that the organometallic complex further contains either or both a hydride ligand and a phosphine ligand, in addition to the aromatic anionic ligand and/or alkyl ligand.
Winter is directed to atomic layer depositions for forming metal films on a substrate (Abstract). Winter generally discloses the steps of exposing a substrate to the vapor of a metal-containing compound and then subsequently exposing the metal-containing compound-coated substrate with a reducing agent to form a metal film n, wherein n is 1 to 8, L is a ligand and different/combinations of ligands may be used for L ([0024]). The metal may be inter alia ruthenium or nickel ([0025]).  The ligands include inter alia alkyl groups, cyclopentadienyl groups, alkylcyclopentadienyl groups and hydride ([0024], Fig. 2, Fig. 3; claims 13, 15 and 20). The reducing agent may be inter alia hydrogen gas, ammonia and combinations thereof ([0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the organometallic complex of Matsuda by using one that contains both an aromatic anionic ligand and a hydride as a ligand because as taught by Winter, both ligands and their combination are suitable for creating organometallic complexes to be used for ALD deposition. The courts have held that the selection of a known material/device/product based for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).

Response to Arguments
Applicant's arguments filed June 10, 2021 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.) With regards to the rejections of claims 1 and 5 under 35 USC §102 as anticipated by Uehigashi, Uehigashi has no aromatic ring and thus does not correspond to the “aromatic anionic ligand” as recited in claim 1. Furthermore, the nickel alkylamidinate disclosed by Uehigashi does not correspond to an organic complex having an alkyl ligand as claimed in claim 1. Therefore, the present claims are novel over Uehigashi.
b.) With regards to the rejections of claims 1 – 2 and 4 – 10 under 35 USC §103 as obvious over Matsuda in view of Uehigashi, Matsuda does not teach that “supplying a mixture gas containing a nucleophilic gas and an electrophilic gas” enables the formation of a metal thin film with no nucleation. Contrary to the previous Office Action’s assertion that Matsuda’s ALD process can be a thermal atomic layer deposition without the use of a plasma, Matsuda does not feature that the ALD process substantially uses neither a gas in a plasma or radical state nor a gas containing oxygen atoms. Moreover, the second step of Matsuda has nothing to do with the claimed ALD method of the instant application.
 
In response to the applicant's arguments, please consider the following comments.
a.)   During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. In 
b.)  Contrary to Applicant’s argument, Matsuda details a thermal ALD process that provides teachings that satisfy the claimed requirement of an ALD method that substantially does not use either one of a gas in a plasma or a radical state and a gas containing oxygen atoms. Paragraph 55 of Matsuda is reproduced below with emphasis

[0055] At 304, a first ruthenium metal layer is deposited
on the substrate in an ALD process. The ALD process can be
a thermal atomic layer deposition (TALD) or a plasma enhanced
atomic layer deposition (PEALD) process. The
PEALD process includes alternatingly exposing the substrate
to a ruthenium organometallic precursor to adsorb a
layer of the precursor or a partially decomposed precursor
on the substrate and exposing the substrate to plasma
containing a hydrogen-containing gas. The TALD process
includes alternatingly exposing the substrate to a ruthenium
organometallic precursor and exposing the substrate to a
hydrogen-containing gas. The alternating exposures can be
repeated until a first ruthenium metal layer with a desired
thickness is formed on the substrate. For example, the
alternating exposures can be repeated until a thickness of
about 1-10 nm is achieved.

Matsuda strongly teaches and suggests that the TALD process, which does not utilize a plasma is an alternative to the PEALD process, which expressly utilizes a plasma. Matsuda in view of Uehigashi therefore meets the requirement of an ALD process that does not use a gas in a plasma or radical state.  Furthermore, the recited teachings do not describe the inclusion of an oxygen gas, therefore implying that no oxygen is utilized.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Finally, with regards to Applicant’s arguments concerning the second step disclosed in Matsuda, the Examiner notes that Matsuda does not recite that the CVD step is part of the teachings of the ALD step – and that the scope of a reference need not necessarily match the scope of the claims, only be required to read upon the claims. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717